Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/355,417 is presented for examination by the examiner.  Claims 1-16 and 18-20 are amended.  Claim 17 is canceled.  Claim 21 is added.  Claims 1-16 and 18-21 are pending.

Response to Amendment


Claim Rejections - 35 USC § 101
Applicant’s arguments, see pages 8-9, filed 6/16/21, with respect to 35 USC 101 have been fully considered and are persuasive.  The rejection of claims 1-16 and 18-20 under 35 USC 101 has been withdrawn. 

Claim Rejections - 35 USC § 112
	The rejection under this statute has been overcome by amendment.




Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and  18-21 are rejected under 35 U.S.C. 103 as being unpatentable over USP Application Publication 2018/0020001 to White et al., White in view of USP Application Publication  2021/0049586 to Teitelbaum.

As per claims 1 and 20, White teaches one or more processors; and one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors [Fig. 1], cause the computing system to: 
Host a storage service that provides a plurality of storages to users associated with identifiers (0020, 0051, and 0056) and authenticates (0019) or authorizes users associated with the identifiers (0015 and 0016)
access a plurality of policy rules, the plurality of policy rules being applicable to data stored in at least one of the plurality of storages (0022 and 0023), the at least one of the plurality of storages being associated with a first ID [owner of protected data] (0014 and 0038) 
receive a request from an entity associated with a second ID [user making the request; 0014] for operating on data stored or to be stored in that at least one of the plurality of storages that is associated with the first ID (0019); 
authenticate or authorize the entity associated with the second ID (0014 and 0019/0020);
determine a type of the data requested to be operated on (0021); 
access one or more policy rules that are applicable to the type of the data (0024); 

based on the determination, allow the request when the operation will result in the data complying with the one or more policy rules (0024 and 0025).
White does not explicitly teach the service and identifiers are decentralized or authenticating via a distributed ledger.  Teitelbaum teaches services identifiers that are decentralized and authenticating via a distributed ledger (0022 and 0023).  White teaches trust across many different organizations (0027).  The claim is obvious because one of ordinary skill in the art can substitute known methods which do not produce unpredictable results.  The system of White could have used decentralized identifiers for the entities/user/owner so long as each identity server can authenticate the user.  A distributed ledger would accommodate this process.  Teitelbaum’s method teaches how this is performed by distributed ledgers and that doing so allows for control authentication and/or authorization across a class of systems or situations.  Both prior art use a variety of context/metadata to make decisions for user ID (i.e. 0024: Teitelbaum).

As per claim 12, it is rejected for the same reason as claim 1. 

As per claims 2, 13, and 21, White teaches access information related to the first DID (0019 and 0030); based on the information related to the first DID, 
As per claims 3 and 14, White teaches the request from an entity for operating on data is a request to store data generated by the entity in the storage associated with the first DID or a request to read data stored in the storage associated with the first DID (0039 and 0048).
As per claims 4 and 15, White teaches the determining if the operation to be performed on the data will result in the data complying with the one or more policy rules comprises: analyzing one or more relationships among the one or more applicable rules’ (0044), and based on the analysis, determining whether at least one rule is to overwrite another rule (0026, 0036, 0037 and 0054; additional rules/constraints are required).
As per claims 5 and 16, White teaches wherein the determining the type of the data comprises: scanning the metadata of the data (0044; tagged), and based on the scanned metadata, determining at least one type of the data (sensitive; 0044).
As per claim 6, White teaches the one or more policy rules include a personal rule that is determined by a user associated with the first DID [owner is authorized specifically to the data; 0051], when the personal rule is stricter than a third-party rule, the personal rule is to overwrite the third-party rule (0036), and 
As per claim 7, White teaches at least one of the one or more policy rules are stored in the storage associated with the first DID, at least one of the one or more policy rules is stored with at least one of the plurality of storages; at least one of the one or more policy rules is stored at a remote server [data access platform 122; 0024 and 0062], and/or at least one of the one or more policy rules is stored at a DID management module associated with a user associated with the first DID.
As per claim 8, White teaches based on information of the entity, filter the one or more policy rules to determine a subset of one or more policy rules that are applicable to the requested data (0044 and 0062), wherein determining if the operation to be performed on the data will result in the data complying with the one or more policy rules is based on the subset of one or more policy rules (0024, 0044, and 0045).
As per claims 9 and 19, White teaches generating a notification to a user associated with the first DID or the entity associated with the second DID when the operation to be performed on the data will result in the data not complying with the one or more policy rules [error to user; 0053].



As per claim 11, White teaches filtering the one or more policy rules based on geographic information of a user associated with the first and/or information of the entity associated with the second DID to determine a subset of one or more policy rules that are applicable to the requested data (0039 and 0062), wherein the determine if the operation to be performed on the data will result in the data complying with the one or more policy rules is determined based on the subset of one or more policy rules (0024, 0044, and 0045).As per claim 18, White teaches the one or more policy rules include a personal rule that is determined by an owner of the particular DID [owner is authorized specifically to the data; 0036 and 0051].


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431